Appeal by defendant from a judgment of the Supreme Court, Kings County (Ramirez, J.), rendered June 10, 1983, convicting him of attempted robbery in the first degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
While we condemn the statement made by the prosecutor during summation that: “The [complaining witness] is a Black male. The defendant is a Black male. I submit to you there is no bias or prejudice in this case” (see, People v Green, 89 AD2d 874; People v Hearns, 18 AD2d 922; McFarland v Smith, 611 F2d 414; see also, People v Roopchand, 107 AD2d 35), since defense *775counsel did not object to the statement, the error is not preserved for appellate review as a matter of law (CPL 470.05 [2]; see, e.g., People v Nuccie, 57 NY2d 818). Moreover, we have examined the entire record and conclude that defendant received a fair trial. Therefore, there is no basis for reversal in the interest of justice (CPL 470.15 [6] [a]; see, People v Galloway, 54 NY2d 396).
We have examined defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Brown, Niehoff and Lawrence, JJ., concur.